

Exhibit 10.1


MBNA Corporation Compensation Committee—Framework for Annual Bonus
Determinations to Executive Officers


The Compensation Committee’s framework for awarding annual bonuses to the top
five paid executive officers pursuant to MBNA Corporation’s Senior Executive
Performance Plan (the "Performance Plan") incorporates corporate and individual
performance criteria. Pursuant to the framework, the Compensation Committee
establishes a range of annual net income growth targets and assigns maximum
bonus percentages (based on annual salary) to each target in the range. In
addition, the Committee establishes additional financial goals (such as loan
growth, new accounts and net credit losses) and non-financial business goals, to
ensure that achievement of the net income targets for the year is based on the
key performance drivers of the Corporation’s business and does not compromise
future performance. Based on achievement of the additional goals, the Committee
may reduce annual bonuses. The Committee may further adjust annual bonuses based
on individual achievement.


The Compensation Committee’s framework for awarding annual bonuses to members of
senior management (other than the top five paid executive officers) is the same
as the framework established under the Performance Plan for awarding bonuses to
the top five paid executive officers.




